         Case 1:20-cv-05489-MKV Document 49 Filed 08/13/21 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 
 LANDRUM BREWER SHETTLES JR. and RAYMOND
 SPRINGBORG,

                           Plaintiffs,
                                                                    1:20-cv-05489-MKV
                          -against-
                                                                  SCHEDULING ORDER
 ABT LIMOUSINE SERVICE, INC., GEORGE ABT, SR.,
 GEORGE ABT, JR., and PATRICIAN ANNE ABT,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received Defendants’ letter dated August 13, 2021, advising the Court that

they have retained substitute counsel and requesting an adjournment of the status conference

scheduled for August 17, 2021. [ECF No. 48.] The Court GRANTS Defendants’ request for an

adjournment.

       IT IS HEREBY ORDERED that the status conference scheduled for August 17, 2021, at

10:30 AM is adjourned to August 31, 2021, at 3:30 PM.             The conference will be held

telephonically. To join the conference, dial 888-278-0296 and enter access code 5195844.

       IT IS FURTHER ORDERED that on or before August 23, 2021, the parties shall confer

and file a joint status letter not to exceed six pages in length. The letter should include the

following information in separate paragraphs:

       1. a statement of procedural posture, including

               a. a brief description of the discovery undertaken and what additional discovery
                  needs to be completed;
               b. a brief description of any (i) motions that any party seeks or intends to file,
                  including the principal legal and other grounds in support of and opposition to
                  the motion and (ii) other applications that are expected to be made at the
                  conference; and
         Case 1:20-cv-05489-MKV Document 49 Filed 08/13/21 Page 2 of 2




               c. a statement describing the status (not substance) of any settlement discussions
                  and whether the parties would like a settlement conference before a magistrate
                  judge;

       2. a proposed schedule for the completion of discovery;

       3. a statement of the anticipated length of trial and whether the case is to be tried to a jury;

       4. any other issue that the parties would like to address at the conference; and

       5. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.

       Any request for an extension or adjournment for good cause shall be made in writing in

accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall be made no less

than three (3) days before the deadline or conference.

       FAILURE TO COMPLY WITH THIS ORDER AND THE DEADLINES HEREIN

MAY RESULT IN SANCTIONS, INCLUDING THE PRECLUSION OR DISMISSAL OF

CLAIMS OR DEFENSES.

       The Clerk of Court is respectfully requested to terminate docket entry 48.



SO ORDERED.
                                                       __________________________________
                                                        __ ____________
                                                                     _ ____
                                                                         __________
                                                                               ____
                                                                               __ ____
                                                                                    _ __
                                                                                    __ _ __
                                                                                         ____
                                                                                            _ _
Date: August 13, 2021                                  MARY   YK  AY VYSKOCIL
                                                                KAY    VYS
                                                                        YSKOCI
                                                                        YS      CIIL
      New York, NY                                             States Di
                                                       United States    ist
                                                                         strict Judge
                                                                       District




                                                   2
